66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony David CHAMBERS, Defendant-Appellant.
No. 94-50343.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 8, 1995.Decided Sept. 6, 1995.

Before:  THOMPSON, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Anthony David Chambers argues that the district court improperly increased his offense level pursuant to U.S.S.G. Sec. 2B3.1(b)(3)(D) for inflicting bodily injury on his victim.


3
Chambers contends he was improperly denied a hearing on the causation of the victim's injuries.  We reject this contention.  Chambers was not denied a hearing on these issues, but rather the court denied his ex parte application for an order requiring subpoenas to be served on the victim and her treating medical professionals, as well as continuing the sentencing date and retaining a medical expert.  The district court did consider the victim's trial testimony, medical records, and the presentence report's information regarding the victim's injuries.  Accordingly, the district court did not err in denying Chambers' requests.  See United States v. Monaco, 852 F.2d 1143, 1148 (9th Cir.1988) (quoting United States v. Petitto, 767 F.2d 607, 611 (9th Cir.1985)), cert. denied, 488 U.S. 1040 (1989).  Chambers also contends that the evidence was insufficient to warrant an increase in his offense level.  This argument is without merit.  The court based its imposition of the three-level increase on the physical and psychological injury suffered by the victim as a result of actually being held hostage with a gun to her head during this robbery.  Ample evidence of the extent of the victim's injuries and her subsequent disability status was considered by the district court.  There was no error.  See United States v. Greene, 964 F.2d 911 (9th Cir.1992).


4
The sentence is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3